Citation Nr: 1442116	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-44 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right shoulder bursitis (referred to as a right shoulder disability).  

2.  Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to November 2001. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In addition to the issues noted on the first page, the Veteran appealed the denial of a service connection claim for tinnitus.  However, during the pendency of the appeal, the RO granted the claim based on additional evidence in an April 2012 rating decision.  As a full grant of the benefits sought on appeal, the Board no longer has jurisdiction over this issue, and is left to adjudicate the two remaining issues. 

The Veteran testified at an April 2014 Travel Board hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and Veterans Benefits Management System (VBMS) to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed current disabilities affecting the right shoulder and bilateral knees because of injuries sustained while playing basketball during service as a member of a military basketball team.  Although the Veteran's service treatment records do not demonstrate any specific injury to either the right shoulder or his knees during service, statements provided by the Veteran and selected service members noting recurrent pain in these areas during service as well as evidence of the Veteran's basketball activities during service as seen in the service treatment records warrants further investigation as to the etiology of this pain.  

Additionally, the Veteran testified at the hearing that he has received medical treatment related to his claimed conditions in addition to what is reflected by the current record.  However, records of such treatment have yet to be obtained by VA and associated with the claims file.  

[He also testified that he had received treatment from a Dr. Cohen in early 2002, but that attempts to obtain the records have been unsuccessful.  Therefore, VA will make no additional attempts, but he is free to submit these records if he obtains any in the future.] 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records related to his 
knees and right shoulder disabilities from a VA medical facility located in Viera, Florida.  The Veteran indicated that he has received intermittent treatment at this facility since approximately 2009. 

2.  After obtaining the above records, schedule the Veteran for an appropriate VA examination to evaluate the Veteran's shoulders and knees.  All disabilities associated with these areas should be documented in the examiner's report.  The claims file should be provided to the examiner for review in conjunction with the examination.  In the examination report, the examiner should indicate that the claims file was reviewed. 

With consideration of the lay statements as to pain complaints during service, the examiner should provide an opinion with a rationale as to the following: 

Is it at least as likely as not (50 percent or greater) that the Veteran's current knee disabilities are attributable to the Veteran's basketball playing during service and/or any other incurrence during active service? 

Is it at least as likely as not (50 percent or greater) that the Veteran's right shoulder disability is attributable to the Veteran's basketball playing during service and/or any other incurrence during active service?

If the requested opinion(s) cannot be provided without resorting to speculation, the examiner should so state with rationale.   

3.  Following the completion of the requested actions, the claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).	

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



